9. Adaptation of the Rules of Procedure to the Treaty of Lisbon (
- Before the vote:
(FR) Mr President, I see that unlike President Buzek, you do not suffer from poor lateral vision and you were able to see me.
Mr President, I have a very short point of order. Mr Martin's report is intended to sort out problems concerning adaptation to the Treaty of Lisbon, but among the different amendments that we are required to vote on, there is one that is not related in any way to the Treaty of Lisbon and, as I see it, goes against the general principles of Parliamentary procedure. It is the amendment that deprives non-attached Members of the power to appoint their own representatives.
Ladies and gentlemen, this is a very serious matter regardless of your political opinions. To hand responsibility over to the President of Parliament, however impartial he may be, for selecting a Member to represent the non-attached Members at the Conference of Presidents, based on goodness only knows what criteria, instead of to the non-attached Members themselves, I truly think goes against the general principles of law and against the case-law of the European Court of Justice.
For this reason, Mr President, I consider that this amendment should be withdrawn from the list of amendments we are voting on today.
Thank you, Mr Gollnisch. You may recall that for several months I sat as a non-attached Member and, if I may say so, my political views are so divergent from yours that it merely proves the point that the non-attached section is not a group, and never can be.
- At the end of the vote:
rapporteur. - Mr President, I do not want to delay the House, but before we conclude this item, there are two technical points to be dealt with.
As you know, this process started last November. We need to add a new citation to link last November's vote with this vote, and I would ask the House to agree that we add the words 'having regard to its decision of 25 November 2009 on the adaptation of Parliament's Rules of Procedure to the Lisbon Treaty'. This is just, as I said, a technical point.
The second such point is that we currently say that these rules should come into force on 1 December 2009. Clearly, that is not possible, and therefore I ask that we apply the normal Rule 212(3), which means that the rules would come into force on the first day of the next part-session.
Mr Martin, thank you for all your work on this and other things.